Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In re United Parcel Service, Inc., and Willie              Original Mandamus Proceeding
G. Smith
                                                     Opinion delivered by Justice Burgess, Chief
No. 06-18-00027-CV                                   Justice Morriss and Justice Moseley
                                                     participating.


       As stated in the Court’s opinion of this date, we find that Relator is not entitled to the
relief sought. Therefore, we deny the petition.


                                                     RENDERED JULY 17, 2018
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk